DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 211 in Figure 2; 720 in Figure 7; 820 in Figure 8; 920 in Figure 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 207 (page 11, paragraph 42, line 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
The drawings are objected to because on page 21, lines 4-5, the specification describes that Figure 6B shows that layer stack 640 includes, among other layers, third metal compound layer 607.  However, this is not shown in Figure 6B.  See Specification Objections section for a suggested fix.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
Applicants’ amendments, filed Sept. 15, 2020, have been reviewed and are accepted and entered.  No new matter has been added. 
The disclosure is objected to because of the following informalities:
Page 9, paragraph 36, line 1: Add “formed on” after “can be”.
Page 9, paragraph 36, line 4: Change 107 to 105.
Page 13, paragraph 46, line 6: Change 103 to 303, and 105 to 305.
Page 13, paragraph 46, line 7: Change 103 to 303.
Page 13, paragraph 46, line 8: Change 105 to 305.
Page 14, paragraph 48, line 6 from the top of the page: Add “and enlarge” after “can affect”.
Page 14, paragraph 48, line 7 from the top of the page: Delete “and enlarge”.
Page 14, paragraph 48, line 16: Change 307 to 305.
Page 19, paragraph 60, line 14 from the top of the page: Change 410 to 403.
Page 19, paragraph 62, line 4: Change 309 to 209; change 313 to 213; change 313A to 213A.
Page 21, paragraph 66, line 4: After “605,”, add “and”, and delete “and a third”.  See Drawing Objections section, above.
Page 21, paragraph 66, line 5: Delete “metal compound layer 607”.  See Drawing Objections section, above.
. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ho, U.S. Pat. Pub. No. 2015/0206963, Figure 4, and further in view of Kim, U.S. Pat. Pub. No. 2014/0312387, Figures 6-8.

    PNG
    media_image1.png
    482
    548
    media_image1.png
    Greyscale

Kim Figure 6:

    PNG
    media_image2.png
    324
    490
    media_image2.png
    Greyscale







    PNG
    media_image3.png
    266
    481
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    339
    421
    media_image4.png
    Greyscale

Regarding claim 16: Ho discloses a semiconductor device (40), comprising: a semiconductor layer (100); a spacer (1037) on the semiconductor layer (100); a layer stack (1033) on the semiconductor layer (100); a metal compound layer (1035), comprising: a first portion (“tail” (1035A) and vertical sidewall) in contact with a sidewall of the layer stack (bi-layer stack (1033)) and a sidewall of the spacer (1037); and a Id. ¶ 51.
Kim Figures 6-8 disclose a fin (F2) of a FinFET, and a spacer (215) and a layer stack (219, 220, 232, 242) on the fin (F2).  Kim specification ¶¶ 75-87.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kim device in the combination because Ho suggests that its device will work in a FinFET design.
Regarding claim 19, which depends from claim 16: Ho Figure 4 discloses that the first portion (vertical sidewall portion of layer (1035)) of the metal compound layer (1035) extends above a top surface of the second portion (horizontal portion of layer (1035)) of the metal compound layer (1035).  See Ho Figure 4.
Regarding claim 20, which depends from claim 16: Ho discloses that the thickness of the metal compound layer (1035) is 1-20 Å, Ho specification ¶ 34, which overlaps claim 20’s requirement that a thickness of the first portion between the sidewall of the layer stack and the sidewall of the spacer is between about 5 Å and about 10 Å.  Because the prior art range overlaps the claimed range, and no apparent benefit is indicated in applicants’ disclosure relating to the narrower range, the prior art range renders obvious claim 20’s range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
18 is rejected under 35 U.S.C. 103 as being unpatentable over Ho and Kim, and further in view of Chang, U.S. Pat. Pub. No. 2018/0026039, Figure 14.
Chang, Figure 14:

    PNG
    media_image5.png
    405
    777
    media_image5.png
    Greyscale

Regarding claim 18, which depends from claim 16: Ho discloses that the gate electrode (107) is in indirect contact with the spacer (1037).  To the extent that the claim requires direct contact between the gate electrode and the spacer, applicants’ disclosure does not indicate that this feature is patentably significant.  In the alternative, Chang Figure 14 discloses an embodiment in which the gate electrode (G1) directly contacts the spacer (142) where portions of metal compound layer (174n) are not present on the spacer sidewalls.  Chang specification ¶ 29.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to include a portion in which the gate electrode contacts the spacer because the modification would have involved a selection of a known design based on its suitability for its intended use.	
Allowable Subject Matter
Claims 1-15 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “depositing first and second self-assembly (SAM) layers respectively on sidewalls of the first and second spacers; depositing a layer stack on the substrate and between and in contact with the first and second SAM layers, wherein depositing the layer stack comprises depositing a ferroelectric layer; removing the first and second SAM layers; depositing a metal compound layer on the ferroelectric layer, wherein portions of the metal compound layer are deposited between the ferroelectric layer and the first or second spacers; and depositing a gate electrode on the metal compound layer and between the first and second spacers”, in combination with the remaining limitations of the claim.
With regard to claims 2-10: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 11: The claim has been found allowable because the prior art of record does not disclose “depositing a self-assembly (SAM) layer on a sidewall of the spacer and over a portion of the fin; depositing a layer stack on the fin and in contact with the SAM layer; removing the SAM layer and exposing the portion of the fin; 
With regard to claims 12-15: The claims have been found allowable due to their dependency from claim 11 above.
With regard to claim 17: The claim has been found allowable because the prior art of record does not disclose “the layer stack comprises a ferroelectric layer and another metal compound layer”, in combination with the remaining limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897